TODD KIM
Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

MICHAEL S. SAWYER, Trial Attorney
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-514-5273 || 202-305-0506 (fax)
Michael.Sawyer@usdoj.gov

Attorneys for Federal Defendants

                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

ALASKA WILDLIFE ALLIANCE, et al.,                    )
           Plaintiffs,                               ) Case No. 3:20-cv-00209-SLG
                                                     )
   v.                                                )
                                                     )
                                                     )
SCOTT DE LA VEGA, Acting Secretary of the            )
Interior, et al.,                                    )
           Federal Defendants,                       )
                                                     )
   &                                                 )
                                                     )
SAFARI CLUB INTERNATIONAL,                           )
           Intervenor-Defendant,                     )
                                                     )
   &                                                 )
                                                     )
ALASKA PROFESSIONAL HUNTERS                          )
ASSOCIATION, et al.,                                 )
                                                     )
           Intervenor-Defendants.                    )

         FEDERAL DEFENDANTS’ NOTICE OF FILING OF
 SUPPLEMENTAL ADMINISTRATIVE RECORD ON ELECTRONIC MEDIA

        Federal Defendants Debra Haaland et al. by and through undersigned counsel are




         Case 3:20-cv-00209-SLG Document 38 Filed 08/20/21 Page 1 of 3
conventionally filing a Supplemental Administrative Record on electronic media

pursuant to Local Civil Rules 7.1 (General Motion Practice) and 16.3(b) (Administrative

Agency Appeals), consisting of fourteen additional documents that were before the

agency during the challenged rulemaking.

         An index of the Supplemental Administrative Record is filed herewith as Exhibit

1. Eight of the fourteen documents are being filed electronically with the court as PDFs.

The remaining six documents are native files being conventionally filed on electronic

media with the Clerk’s Office. Copies of the Supplemental Administrative Record are

being served on Plaintiffs’ and Intervenor-Defendants’ counsel by electronic delivery.

Respectfully submitted this 20th day of August, 2021.

                                                TODD KIM
                                                Assistant Attorney General
                                                United States Department of Justice
                                                Environment and Natural Resources Div.

                                                /s/ Michael S. Sawyer
                                                MICHAEL S. SAWYER (D.C. BAR NO.
                                                1009040)
                                                Trial Attorney
                                                Natural Resources Section
                                                P.O. Box 7611 Washington, D.C. 20044
                                                202-514-5273 || 202-305-0506 (fax)
                                                Michael.Sawyer@usdoj.gov

                                                Attorneys for Defendants




Alaska Wildlife Alliance v. Bernhardt et al.,
Case No. 3:20-cv-00209-SLG                                                                 2
           Case 3:20-cv-00209-SLG Document 38 Filed 08/20/21 Page 2 of 3
                                     CERTIFICATE OF SERVICE

       I hereby certify that on August 20, 2021, a copy of the foregoing notice was
served by electronic means on all counsel of record by the Court’s CM/ECF system. The
Supplemental Administrative Record was served on counsel of record for each party by
electronic delivery.
                                   /s/ Michael S. Sawyer
                                     Michael S. Sawyer




Alaska Wildlife Alliance v. Bernhardt et al.,
Case No. 3:20-cv-00209-SLG                                                          3
           Case 3:20-cv-00209-SLG Document 38 Filed 08/20/21 Page 3 of 3
